           Case 1:19-cv-01649-DAD-SAB Document 24 Filed 08/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
     LOL FINANCE CO.,                                    No. 1:19-cv-01649-NONE-SAB
11
                    Plaintiff,                           ORDER RE STIPULATION FOR ENTRY
12                                                       OF JUDGMENT BY CONSENT AND
             v.                                          REQUIRING ENTRY OF JUDGMENT
13
     CHOICE CATTLE, LLC, et al.,                         (Doc. No. 14)
14
                    Defendants.                          ORDER DENYING MOTION FOR ENTRY
15                                                       OF SEPARATE JUDGMENT MOOT

16                                                       (Doc. No. 15)

17                                                       ORDER DIRECTING CLERK OF COURT
                                                         TO CLOSE CASE
18

19          On November 19, 2019, LOL Finance Co. (“plaintiff”) filed this action against

20 Defendants Choice Cattle LLC, Paul L. Mikelson, Kelly L. Mikelson (collectively, the

21 “Mikelson Defendants”), and Defendant Standard Cattle, LLC (“Standard Cattle”). (Doc. No.

22 1.) On February 5, 2020, plaintiff and the Mikelson Defendants entered into a stipulation for

23 entry of judgment by consent. (Doc. No. 14.) Also on February 5, 2020, in light of the fact that

24 plaintiff’s claims against Standard Cattle remained unresolved at that time, plaintiff and the

25 Mikelson Defendants moved for entry of separate judgment pursuant to Federal Rule of Civil

26 Procedure 54(b). (Doc. No. 15.) That motion was briefed and taken under submission on the
27 papers pursuant to Local Rule 230(g). (Doc. No. 19.)

28 /////


                                                     1
           Case 1:19-cv-01649-DAD-SAB Document 24 Filed 08/04/20 Page 2 of 2


 1         Thereafter, plaintiff filed a stipulation dismissing all claims against Standard Cattle.

 2 (Doc. No. 21.) In light of the stipulation between plaintiff and Standard Cattle, Standard Cattle

 3 was terminated as a party in this action. (Doc. No. 22.)

 4         The stipulation between plaintiff and Standard Cattle renders moot the motion for entry

 5 of separate judgment as to the claims between plaintiff and the Mikelson Defendants, as there is

 6 no longer any reason for entry of separate judgment. Moreover, the court finds good cause to

 7 adopt the February 5, 2020 stipulation for entry of judgment as to the claims between plaintiff

 8 and the Mikelson Defendants.

 9         Accordingly:

10                 (1) The stipulation for entry of judgment as to the claims between plaintiff and

11                     the Mikelson Defendants (Doc. No. 14) is ADOPTED;

12                 (2) The Clerk of Court is DIRECTED to enter judgment for Plaintiff LOL

13                     Finance Co. and against Defendants Choice Cattle, LLC, Paul L. Mikelson,

14                     and Kelly L. Mikelson, jointly and severally, in the amount of $250,277.37;

15                 (3) The motion for entry of separate judgment (Doc. No. 15) is DENIED AS

16                     MOOT;

17                 (4) The Clerk of Court is directed to assign a district judge to this matter for the

18                     purposes of closure and then to CLOSE THIS CASE.

19
     IT IS SO ORDERED.
20

21      Dated:    August 3, 2020
                                                         UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28


                                                     2
